Citation Nr: 0714307	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1999, for a total rating based on individual unemployability 
due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran reported active service from September 1952 to 
July 1954 and from August 1954 to September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously decided by the Board in a decision 
dated in March 2005.  The veteran appealed and the United 
States Court of Appeals for Veterans' Claims (the Court) 
remanded the case to the Board in a July 2005 Order.  The 
matter returned to the Board in May 2006, at which time the 
issue was remanded for additional development.  Specifically, 
the Board called for a review the record to determine whether 
any records prior to September 16, 2000, constitute an 
informal claim for TDIU.  The Board further called for 
extraschedular consideration pursuant to 38 C.F.R. § 4.16(b), 
as appropriate.  Finally, the Board referred back the 
veteran's contention that an earlier RO decision to reduce 
his disability evaluation for his low back disability 
contained Clear and Unmistakable Error (CUE).  

In a February 2007 (supplemental) statement of the case, it 
was determined that no informal claims had been received 
prior to September 16, 1999.  It was further concluded that 
there had been no CUE demonstrated in the record and that 
referral of the case to the Director of Compensation and 
Pension Service for extraschedular consideration was not 
required.  

The Board observes that the February 2007 CUE determination, 
while found in a (supplemental) statement of the case, is 
actually the initial determination as to that matter, which 
constitutes a claim separate and apart from the earlier 
effective date issue presently on appeal.  The veteran has 
not submitted a notice of disagreement (NOD) to initiate an 
appeal as to the CUE claim.  As such, the Board does not 
presently have jurisdiction over that matter.  It is noted 
that a timely NOD could still be submitted at any time prior 
to February 9, 2008, if the veteran wishes to do so.  

FINDINGS OF FACT

1.  A claim of entitlement to TDIU was received on January 
26, 2000.

2.  A March 2000 rating action awarded TDIU, effective 
September 16, 1999.

3.  Within one year prior to the veteran's January 26, 2000, 
claim, it was not factually ascertainable that the veteran's 
service-connected low back disability underwent an increase 
in severity.

4.  No communication received prior to September 16, 1999, 
indicates an intent to apply for TDIU. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 16, 
1999, for the award of TDIU have not been met.  38 U.S.C.A.  
§ 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an earlier effective date claim.  

In the present case, VA satisfied its duty to notify by means 
of January 2004 and October 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  In doing so, the veteran was 
apprised of the laws pertaining to disability ratings and 
effective dates.  The letters also asked the veteran to 
provide any evidence in his possession that pertains to his 
claim.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a May 2005 
videoconference hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran has reported that he has been in receipt of Social 
Security Administration (SSA) disability benefits since the 
1960s.  Efforts were made to obtain records from SSA and the 
claims folder contains a response indicating that no 
documents are available.  As such, further development is 
this regard would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).
  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

At the outset, the Board briefly notes that entitlement to 
TDIU requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).  Moreover, such 
impairment must be due to service-connected disabilities.  

Specifically, VA regulations indicate that when a veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless 
be assigned when: 1) if there is only one disability, this 
disability shall be ratable at 60 percent or more; and 2) if 
there are two or more disabilities, at least one disability 
shall be ratable at 40 percent or more, and there must be 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In addition 
to the foregoing, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In a March 2000 rating action, the RO awarded TDIU and 
assigned an effective date of September 16, 1999.  The 
veteran contends that he is entitled to an earlier effective 
date for that award.  

As an initial point, the Board notes that the veteran has 
pursued increased ratings claims for his service-connected 
low back disability throughout the years.  The Board has 
considered whether such prior increased rating claims should 
have also been viewed as TDIU claims.  However, the veteran 
did not meet the schedular criteria for TDIU benefits until 
September 16, 1999, the date he was assigned a 60 percent 
rating for his only service-connected disability at that 
time.  Consequently, any increased rating claims prior to 
that time did not constitute informal claims for TDIU as a 
matter of course.  See Norris v. West, 12 Vet. App. 413 
(1999).  Moreover, the RO considered and rejected the 
necessity of referring the veteran's case to the Director of 
Compensation and Pension to determine unemployability under 
38 C.F.R. § 4.16(b).

Turning now to the specific earlier effective date 
provisions, it is noted that a TDIU claim is a claim for 
increased compensation, and the effective date rules for 
increased compensation therefore apply to a TDIU claim.  Hurd 
v. West, 13 Vet. App. 449 (2000).  

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In the present case, the veteran's claim of entitlement to 
TDIU was received by VA on January 26, 2000.  Thus, the 
initial question for consideration is whether it is factually 
ascertainable from any evidence within one year prior to that 
date that the veteran experienced an increase in service-
connected disability.

The Board has considered whether any medical evidence between 
January 26, 1999, and January 26, 2000, shows a factually 
ascertainable increase in low back symptomatology.  In this 
regard, the Board notes that a December 1999 VA examination 
could reasonably be construed as demonstrating such increase 
in disability.  However, because the effective date of 
September 16, 1999, currently assigned precedes the December 
1999 VA examination, it is obvious that such examination 
cannot serve as a basis for an earlier effective date here.  
Moreover, no other documents within the year prior to receipt 
of the veteran's formal TDIU claim reveal an increase in 
service-connected disability.  

As discussed above, it is not factually ascertainable from 
the evidence between January 26, 1999, and January 26, 2000, 
that the veteran experienced an increase in service-connected 
disability.  Therefore, the appropriate effective date to 
apply is the date of receipt of claim.   Here, however, the 
date of receipt of the formal claim in January 2000 cannot 
entitle the veteran to an effective date prior to September 
16, 1999.

The Board has also contemplated whether any evidence of 
record prior to September 16, 2000, could serve as an 
informal claim in order to entitle the veteran to an earlier 
effective date.  In this regard, it is noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2006).

In the present case, the claims folder includes a July 1964 
statement in which the veteran's accredited representative 
urged the Board to consider the veteran's receipt of total 
disability benefits from the Social Security Administration 
in evaluating his increased rating claim.  In a December 1965 
letter, he again requested that his inability to work be 
accounted for in determining whether he was entitled to a 
higher rating for his back disability.  

The Board finds that the letters described above do not 
sufficiently express an intent to claim entitlement to TDIU 
such as to be construed as an informal claim as contemplated 
under 38 C.F.R. § 3.155.  Indeed, it appears that the 
veteran's intent in indicating his inability to work was 
simply to underscore the severity of his back disability for 
the purpose of achieving a higher increased rating, for which 
a claim was pending on those occasions.  Again, the Board 
acknowledges that under Norris these communications would be 
construed as TDIU claims if the veteran met the threshold 
percentage criteria of 38 C.F.R. § 4.16(a).  However, such 
was not the case prior to September 16, 1999.  

The Board also noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  The provisions of 38 C.F.R. § 
3.157 apply once a formal claim for compensation or pension 
has been allowed or compensation disallowed because the 
disability is not compensable.  The first of those conditions 
has been met here, making 38 C.F.R. § 3.157 applicable.  
However, those provisions do not enable assignment of an 
earlier effective date here.  

The claims folder contains private medical reports including 
those dated in 1965, 1966, 1968, 1977, and 1984, all showing 
treatment for the low back and indicating that the veteran 
was not working.  In addition to outpatient treatment 
reports, the claims file also includes a November 1973 VA 
examination revealing low back symptomatology, again noting 
that the veteran was not working.  However, these records do 
not serve an informal claims such as to enable a grant of an 
earlier effective date here.  Again, under 3.155(a), all 
informal claims must identify the benefit sought.  Here, the 
treatment and examination reports do not give any indication 
that the veteran was seeking TDIU prior to September 1999.  
Indeed, in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
also held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Prior to September 16, 1999, the veteran 
did not raise a TDIU claim, either expressly or impliedly.

In conclusion, there is no basis for assignment of an 
effective date earlier than September 16, 1999, for an award 
of TDIU.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an effective date earlier than September 16, 
1999, for an award of TDIU is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


